DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 12-20 rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2016/0056544) in view of Augustin (US 2020/0144723), hereinafter Augustin.

Regarding claim 1 Garcia discloses an antenna package (abstract “antenna-in-packages”) comprising: an antenna element (Fig. 11, at 1110) comprising a first substrate layer (Fig. 11, at 1012) and a second substrate layer (Fig. 11, at 1016), wherein the first substrate layer comprises an antenna (Fig. 11, at 112), wherein the second substrate layer comprises shielding elements (Fig. 11, at 1130; paragraph 0072) and feed lines (e.g., Fig. 10, at lines to 112 and 114; paragraph 0067 “associated feed lines”), and wherein the feed lines are electrically coupled to the antenna e.g., Fig. 10, at lines to 112 and 114; paragraph 0067).
Garcia does not disclose a lead frame adjacent to one or more lateral surfaces of the antenna element. 
Augustin discloses a lead frame (Fig. 5A, at 500; paragraph 0042) adjacent to one or more lateral surfaces of the antenna element (Fig. 5D, at 532). 


Regarding claim 3 Garcia further discloses the antenna package of claim 1, wherein the shielding elements surround the feed lines within the second substrate layer (e.g., Fig. 11, at 1130; paragraph 0072). 

Regarding claim 5 Garcia further discloses the antenna package of claim 1, wherein the shielding elements are configured to suppress electrical signals from interfering with the feed lines (paragraph 0072: “ground plane serves as a ground shield”.) 
  	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.  This interpretation applies to all the claims with an element that is ‘configured to’ perform a function.

Regarding claim 6 Garcia further discloses the antenna package of claim 1, wherein at least one of the first substrate layer or the second substrate layer comprises a ceramic material (paragraph 0074) or a glass material. 



Regarding claim 13 Garcia as modified further discloses the antenna package of claim 1, wherein the shielding elements and the feed lines of the antenna package are configured to electrically couple to a radio frequency integrated circuit (RFIC) (e.g., Fig. 10, at 130). 

Regarding claim 14 Garcia does not disclose the antenna package of claim 1, further comprising one or more additional antenna elements having other lead frames. 
Augustin discloses one or more additional antenna elements (Fig. 7, at 736) having other lead frames (e.g., Fig. 10, at 1022). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Garcia in accordance with the teaching of Augustin regarding lead frames in order allow for miniaturization of the device during integration (Augustin, paragraph 0002).

Regarding claim 15 Garcia further discloses the antenna package of claim 14, wherein one or more antennas of the one or more additional antenna elements are aligned with the antenna of the antenna element (e.g., Fig. 2, at 222B). 

Regarding claim 16 Garcia further discloses the antenna package of claim 14, wherein at least one antenna of the one or more additional antenna elements is offset from the antenna of the antenna element (e.g., Fig. 10, at 122). 

Regarding claim 17 Garcia does not disclose the antenna package of claim 1, wherein the lead frame is electrically coupled to the shielding elements. 
Augustin discloses wherein the lead frame is electrically coupled to the shielding elements (Fig. 5C, at 534). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Garcia in accordance with the teaching of Augustin regarding electrically coupling lead frames to shielding elements in order allow for an integral structure formed from the lead frame (Augustin, paragraph 0002).

Regarding claim 18 Garcia discloses a device for wireless communication, comprising: an antenna package (abstract “antenna-in-packages”) comprising: an antenna element (Fig. 11, at 1110) comprising a first substrate layer (Fig. 11, at 1012) and a second substrate layer (Fig. 11, at 1016), wherein the first substrate layer comprises an antenna (Fig. 11, at 112), wherein the second substrate layer comprises shielding elements (Fig. 11, at 1130; paragraph 0072) and feed lines (e.g., Fig. 10, at lines to 112 and 114; paragraph 0067 “associated feed lines”), and wherein the feed lines are electrically coupled to the antenna (e.g., Fig. 10, at lines to 112 and 114; paragraph 0067); and a radio frequency integrated circuit (RFIC) (Fig. 10, at 1030) electrically coupled to the shielding elements and the feed lines of the antenna package. 
Garcia does not disclose a lead frame adjacent to one or more lateral surfaces of the antenna element.
Augustin discloses a lead frame (Fig. 5A, at 500; paragraph 0042) adjacent to one or more lateral surfaces of the antenna element (Fig. 5D, at 532). 


Regarding claim 19 Garcia further discloses the device of claim 18, further comprising one or more dipole antennas (Fig. 1, at 112; paragraph 0037) electrically coupled to the RFIC. 

Regarding claim 20 Garcia discloses a method of wireless communication, comprising: applying a first signal (Fig. 10, at R1) to an antenna package (abstract “antenna-in-packages”) comprising an antenna element (Fig. 11, at 1110), the antenna package comprising a first substrate layer (Fig. 11, at 1012) and a second substrate layer (Fig. 11, at 1016), wherein the first substrate layer comprises an antenna (Fig. 11, at 112), wherein the second substrate layer comprises shielding elements (Fig. 11, at 1130; paragraph 0072) and feed lines (e.g., Fig. 10, at lines to 112 and 114; paragraph 0067 “associated feed lines”), and wherein the feed lines are electrically coupled to the antenna (e.g., Fig. 10, at lines to 112 and 114; paragraph 0067); and receiving a second signal  (Fig. 10, at R2) from the antenna package.
Augustin discloses a lead frame (Fig. 5A, at 500; paragraph 0042) adjacent to one or more lateral surfaces of the antenna element (Fig. 5D, at 532). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Garcia in accordance with the teaching of Augustin regarding lead frames in order allow for miniaturization of the device during integration (Augustin, paragraph 0002).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Augustin as applied to claim 1 above, and further in view of Chen (US 2019/0333881), hereinafter Chen.

Regarding claim 7 Garcia discloses the antenna package of claim 1, further comprising a bonding layer (Fig. 11, at 1014) configured to couple the first substrate layer to the second substrate layer.
Garcia does not explicitly disclose wherein the bonding layer comprises a photo-imageable wafer bonding material. 
Chen discloses wherein the bonding layer comprises a photo-imageable wafer bonding material (paragraph 0005). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Garcia as modified in accordance with the teaching of Chen regarding photo-imageable wafer bonding material in order to allow for better integration flexibility (Chen, paragraph 0004).

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Augustin as applied to claim 1 above, and further in view of Kamgaing (US 2019/0323159), hereinafter Kamgaing.

Regarding claim 8 Garcia does not explicitly disclose the antenna package of claim 1, further comprising a redistribution layer arranged below the second substrate layer and comprising electrical interconnects for coupling the antenna to a front-end circuit. 
Kamgaing discloses a redistribution layer (Fig. 5, at 541) arranged below the second substrate layer and comprising electrical interconnects (Fig. 5, at 546-549; paragraph 0042) for coupling the antenna to a front-end circuit (e.g., paragraph 0024 “Front-End circuit”). 
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Augustin as applied to claim 1 above, and further in view of Tani (US 2012/0092220), hereinafter Tani.

Regarding claim 9 Garcia does not disclose the antenna package of claim 1, further comprising a protective solder resist layer arranged above the first substrate layer.
Tani discloses a protective solder resist layer (paragraph 0043) arranged above the first substrate layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Garcia as modified in accordance with the teaching of Tani regarding solder resist layers in order to provide a protective agent to the substrate (Tani, paragraph 0043).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Augustin as applied to claim 1 above, and further in view of Bartley (US 4,187,529), hereinafter Bartley.

Regarding claim 10 Garcia does not disclose the antenna package of claim 1, wherein the lead frame comprises a stamped metal frame or a deposited conductive layer. 
Bartley discloses wherein the lead frame comprises a stamped metal frame (column 3, lines 23-25) or a deposited conductive layer. 
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Augustin as applied to claim 1 above, and further in view of Hirabayashi (US 2003/0151477), hereinafter Hirabayashi.

Regarding claim 11 Garcia does not disclose the antenna package of claim 1, wherein the antenna comprises a bowtie antenna. 
Hirabayashi discloses wherein the antenna comprises a bowtie antenna (paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Garcia as modified in accordance with the teaching of Hirabayashi regarding bow tie antennas in order to provide a high-frequency module device with a small size and high performance (Hirabayashi, paragraph 0117).

Allowable Subject Matter
Claims 2, 4, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 2, patentability exists, at least in part, with the claimed features of wherein the shielding elements comprise conductive vias coupled between a first conductive ring 
 	Garcia and Chen are all cited as teaching some elements of the claimed invention including an antenna element, a first substrate layer, a second substrate layer, a lead frame, shielding elements, and feed lines.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of wherein the shielding elements comprise conductive vias coupled between a first ground plane and a second ground plane and wherein the second substrate is disposed between the first ground plane and the second ground plane.
 	Garcia and Chen are all cited as teaching some elements of the claimed invention including an antenna element, a first substrate layer, a second substrate layer, a lead frame, shielding elements, and feed lines.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 21, patentability exists, at least in part, with the claimed features of wherein the shielding elements comprise conductive vias coupled between a conductive ring and a ground plane and wherein the second substrate is arranged between the conductive ring and the ground plane.

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.  Regarding Examiner’s interpretation of “shielding elements” as specified in the claim 1.  The Examiner respectfully disagrees that Garcia does not teach shielding elements.  Shield elements is not defined in the Specification.  A shield element can be interpreted very broadly.  In fact – just about anything can act as a shield.  There are shield for radiation, there are shields from the environment (radomes), there are shields that provide a protective structure.  Shielding elements is properly interpreted broadly.  The Examiner maintains Garcia teaches using shielding elements at Fig. 11, at 1130.
Applicant also asserts that the ground plane in Fig. 11 cannot be considered pieces because the substrate segments are holes in one piece.  The Examiner disagrees Garcia teaches this narrow interpretation.  Garcia states in paragraph 0072 “the third metallization layer M3 comprises a ground plane 1130 that serves multiple purposes. For example, the ground plane 1130 is configured to provide a ground plane for the planar antennas (e.g., patch antenna 112) formed on the first substrate 1012. The ground plane 1130 is also configured to provide a ground connection between ground pads on the application board 1040 and ground terminals of circuitry on the RFIC chip 1030. Moreover, the ground plane 1130 serves as a ground shield to isolate the RFIC chip 1030 from RF energy that is transmitted/received by the broadside antenna(s) 112. Moreover, the ground plane 1130 serves as a 
Finally, in Applicant’s Response to Arguments at Regarding the Allowable Subject Matter Applicant writes in the last sentence: “Applicant submits the claim, from which claim 2 depends, is also in condition for allowance.”  There is no claim number identified and this appears to be a typo.  However, there are no claims found that depend on claim 2.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/DAVID E LOTTER/Examiner, Art Unit 2845